Title: Thomas Jefferson to James Madison, 19 February 1812
From: Jefferson, Thomas
To: Madison, James


          
                  Dear Sir 
                   
                     Monticello 
                     Feb. 19. 12.
          
		   
		  Your’s of the 12th has been duly recieved. I have much doubted whether, in case of a war, Congress would find it practicable to do their part of the business. that a body containing 100. lawyers in it, should direct the measures of a war is, I fear, impossible; and that thus that member
			 of our constitution, which is it’s bulwark, will prove to be an impracticable one from it’s cacoethes loquendi. it may be doubted how far it has the power, but I am sure it has not the resolution, to reduce the right of talking to practicable limits.
          
		  I inclose you a letter from Foronda. you may be willing to see what part he takes in the proceedings in Spain. if you have time & inclination to read his folletos, papelles & papelitos, I will send them to you. I have not yet looked into them.
          
		  
		  
		  Altho’ I reject many applications to communicate petitions for office, yet some lay hold of the heart, or from other circumstances cannot be declined. but in the crowd of military appointments perhaps there may be less objection to communicate them. the inclosed letter from old Doctr Gantt is one of these cases. you knew him personally & his merit; his letter will inform you of his misfortunes and his virtuous anxieties for his family. as I can add nothing to your knolege
			 of his case & the information of the letter, I shall leave his application on those grounds and conclude with the tribute of my constant affection & respect
          
            Th:
            Jefferson
        